Back to Form 8-K [form8-k.htm]
Exhibit 10.4


AMENDMENT TO
PERFORMANCE STOCK UNIT AGREEMENT


This Amendment to Performance Stock Unit Agreement (this “Amendment”), dated
March 24, 2011, by and between WellCare Health Plans, Inc., a Delaware
corporation (the “Company”), and [·], an individual (the “Grantee”).


W I T N E S S E T H:


WHEREAS, the Company and Grantee entered into that certain Performance Stock
Unit Agreement dated [·] (the “Agreement”); and


WHEREAS, the parties now desire to modify and amend the Agreement.


NOW, THEREFORE, in consideration of the covenants and promises contained herein,
and for other good and valuable consideration (the receipt and sufficiency of
which are hereby acknowledged by the parties), intending to be legally bound
hereby, the parties agree as follows:


1.           The foregoing recitations are true and correct and are hereby
incorporated by reference.


2.           Section 2(a) of the Agreement is hereby amended to replace the
phrase “Sections 2(b) and 3 hereof” with “Sections 2(b), 2(c) and 3 hereof”.


3.           Section 2(b) of the Agreement is hereby amended to insert the
phrase “at any time prior to a Change in Control of the Company,” after the
first comma and before the phrase “the Committee in its sole discretion”.


4.           Section 2 of the Agreement is hereby amended to insert the
following new subsection (c) at the end thereof:


“(c)           Subject to Section 3 and subject to any determinations made by
the Committee pursuant to Section 2(b), in the event of a Change in Control of
the Company, the Target Award shall become vested on the Vesting Date.”


5.           Section 3 of the Agreement shall be deleted in its entirety and
replaced with the following:


“3.           Termination of Services.


(a)           Except as set forth in Section 3(b), upon the termination or
cessation of Grantee’s employment with, or provision of service to, the Company
or its Subsidiaries (the “Date of Termination”), for any reason whatsoever, any
unvested Performance Stock Units shall automatically and without notice
terminate, be forfeited and become null and void.

 
 

--------------------------------------------------------------------------------

 


(b)           Notwithstanding the foregoing, and subject to any determinations
made by the Committee pursuant to Section 2(b), if the Grantee ceases to be an
employee of, or otherwise a service provider to, the Company or any of its
Subsidiaries, and the Grantee’s employment was terminated (i) by the Company or
a Subsidiary without Cause, or (ii) by the Grantee for Good Reason, in either
case, within twelve months after there is a Change in Control of the Company,
then the Target Award shall become immediately vested as of the Date of
Termination.”


6.           Except as specifically amended herein, the remaining terms of the
Agreement shall remain unmodified, binding upon the parties and in full force
and effect and are hereby ratified and reaffirmed.


7.           Capitalized terms used and not otherwise defined in this Amendment
shall have the meanings ascribed to them in the Agreement.


IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement on
the date and year first above written.


WELLCARE HEALTH PLANS, INC.




By:   _______________________________________                                                                        
Alec Cunningham,
Chief Executive Officer




 

           [·]    

 




 

 2

 